Citation Nr: 0310032	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include peptic ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970, and from November 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

While the case was at the Board on appeal, the Board 
undertook additional development on the issue of entitlement 
to service connection for a stomach disorder, to include 
peptic ulcer disease, and whether new and material evidence 
has been submitted to reopen a final RO decision denying 
service connection for an acquired psychiatric disorder, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  Pursuant to Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304,-7305, 7316 (Fed. Cir. May 
1, 2003), 38 C.F.R. § 19.9(a)(2) was held invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Court 
found that it was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence consists of the 
veteran's VA treatment records for various periods between 
April 1996 and January 2003, his December 2002 VA examination 
report, to include the examining physician's medical opinion, 
and the veteran's Social Security Administration records, to 
include medical records.  The veteran has not had the benefit 
of initial consideration of this evidence by the RO.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a stomach disorder, 
including peptic ulcer disease, and 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for an acquired 
psychiatric disorder, to include 
consideration of the recently obtained VA 
examination results, VA treatment 
records, and Social Security 
Administration records.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  

3.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


